By the Court, Sanderson, C. J.
The Court below erred in excluding the certificate of incorporation and accompanying evidence. The sixth section of the Act concerning incorporations, as amended in 1862, (Statutes, of 1862, p. 110,) provides “ that the question of the due incorporation of any company claiming in good faith to be a corporation under the laws of this State, and doing business as such corporation, or of its right to exercise corporate powers, shall not be inquired into, collaterally, in any private suit to which such de facto corporation may be a party; but such inquiry may be had at the suit of the State on information of the Attorney-General.’ ’
Judgment reversed and new trial ordered.